I concur. I, too, think the complaint states a cause of action. In addition to other allegations, it is alleged that, underneath the surface of lands of the plaintiff, of the defendants and of divers others, there is an artesian basin consisting of an area 10 square miles, fed or created by waters flowing or percolating from mountains nearby; that thirty-five years prior to the filing of the complaint the plaintiff drilled a two-inch pipe into the basin approximately 350 feet below the surface and tapped the waters underneath, which when so tapped by natural and normal pressure flowed through the pipe to the surface and continued to so flow, until the grievances alleged in the complaint, which waters during the whole of such period were openly and under claim of right beneficially applied and used by the plaintiff for irrigation, domestic and culinary purposes and for watering live stock; that such waters constituted the plaintiff's only source of water, and that, as alleged, when he was deprived of the use thereof by the alleged wrongful acts of the defendants he was without water; that the lands of the defendants adjoined the lands of the plaintiff; that in 1927 and 1928 the defendants on their lands drilled or drove two four-inch pipes or wells into the artesian basin and thereby obtained a flow of 80 gallons a minute, and in 1929 they installed and operated an electric pump attached to one of the wells or pipes by means of which they obtained a flow of 180 gallons per minute, which, as alleged, stopped the flow of water from plaintiff's pipe or well; that, to insure the plaintiff the quantity of water to which he is entitled, it is necessary that a constant pressure be maintained sufficient to force the waters to the surface; that the opening of large wells and pumping water from the basin, such as operated by the defendants, withdrew an excessive quantity of water *Page 128 
therefrom and reduced the pressure to such an extent as to lower the static head and thereby prevented the water from reaching the surface through plaintiff's pipe or well and in effect dried it up; that the employment and operation of the pump by the defendants withdrew water belonging to the plaintiff and destroyed his share of the waters of the basin; that, according to the surface area of the lands of the defendants, they were not entitled to waters of the basin in excess of 25 gallons per minute, and, if only such quantity be withdrawn by them, the supply of water in the basin would be sufficient to maintain a pressure to insure the plaintiff and others similarly situated of their just proportion of the waters of the basin, but, if the defendants are permitted to withdraw the quantity of water withdrawn by them, they will thereby withdraw not only waters "normally subjacent" to their own premises, but also "normally subjacent" to the premises of the plaintiff thereby taking water belonging to him.
This, if the so-called doctrine of correlative rights be applied, that each landowner underneath the surface of his land equally with others similarly situated is entitled to waters of the basin in proportion to the surface area of his land, and if the waters of the basin are insufficient to supply to all the quantity of water they on such basis equally are entitled to, each to share ratably in proportion to the quantity of water to which each is entitled in accordance with his surface area, the complaint, as I think, states a cause of action.
On the other hand, I think sufficient facts also are alleged to state a cause of action on the theory or doctrine of an appropriation of waters. Considered from such viewpoint, the characterized and described artesian basin, as alleged in the complaint, the underground waters are more than mere percolating or diffused waters, but constitute a subterranean body or basin of water in character more or less wild, and thus public waters subject to be claimed and acquired *Page 129 
by appropriation. That the subterranean basin is or may be fed or may be created by waters flowing, percolating, or seeping from mountains does not change the character of the basin any more than a surface lake or other body of water or stream, which has its source from waters flowing or percolating from mountains. In other words, had waters from the artesian basin by natural and normal pressure, without artificial means, risen to the surface on plaintiff's lands in the nature of a spring, though in amount or quantity far in excess of any proportional amount or quantity based on surface area of lands underneath which the artesian basin exists, yet, if the plaintiff under claim of right for thirty-five years had openly diverted such waters and made a beneficial use thereof, his prior right to the use of them under the doctrine of appropriation could not well be questioned. That he by artificial means drilled a pipe and tapped the waters of the artesian basin and thereby brought them to the surface by natural and normal pressure, and, as here, for thirty-five year, under claim of right, openly diverted and beneficially used such waters, he, in principle, as it seems to me, equally acquired a prior right to all such waters so diverted and beneficially used by him, which may not be disturbed or interfered with or diminished by any subsequent claimant to the extent of depriving or preventing him of the use of such waters so acquired and enjoyed, at least not without restoring or otherwise furnishing him at the orifice of his well at the expense of such claimant, waters from the basin in quantity and quality as theretofore diverted and used by him from his well.
Under the statute, R.S. 1933, 100-1-1, I regard the waters of the artesian basin as described in the complaint, as subterranean body or basin of water, in character more than mere diffused waters mingled and diffused with soil, rock, gravel, or earth below and as such a part thereof belonging to him who owns the land in which such waters are found. There is some confusion in the adjudicated cases and texts as to the meaning of the term "percolating waters," or at least *Page 130 
in the sense in which such term is used by them. I use the term as diffused waters in lands privately owned, percolating or seeping through the ground, moving by gravity in any or every direction along a line of least resistance, not forming any part of a stream or other body of water either surface or subterranean, and, as far as known, not contributing or tributary to a flow of any defined stream or body of water. In other words, mere diffused waters in privately owned lands, not flowing in any defined or known stream, either surface or subterranean, or not forming a part of a body of water either surface or subterranean, belong to the owner of the soil or land and may be used and disposed of by him as he sees fit, so long as such waters are on or in his lands; if, however, such waters percolate or seep from his land on or in and are diffused with lands of another, such waters are lost to the former and he may not pursue or reclaim them on or in any lands of such other; nor in such case may such other acquire or claim any right or interest in diffused waters on or in lands of the former, so long as they are on or in his lands. Such waters so on or in lands privately owned may not, by appropriation or otherwise, be acquired by anothers, except by grant. To hold otherwise necessitates, as I think, the overruling of a number of prior decisions of this jurisdiction. Such waters are not "public waters" as defined by our statute, and hence are not subject to appropriation by another. On the other hand, waters flowing in a known or defined stream, either surface or subterranean, or in or forming a part of a body of water either surface or subterranean, are by the statute, when considered in all its parts, characterized as "public waters," and thus subject to appropriation; and he who first appropriates waters therefrom and makes a beneficial use thereof acquires a prior right thereto as against all subsequent appropriators or claimants. Giving our statute and all its parts full effect, I do not see how any other conclusion may well be reached. By following the statute, I think controversies relating to water rights and irrigation are more readily determined than by wandering *Page 131 
from the statute and following theories inapplicable to or in derogation of it.
In reaching such conclusion I do not repudiate the doctrine of correlative rights as applied in the Horne Case referred to in the several opinions filed herein. The doctrine has its application chiefly to underground, diffused or percolating waters. As I have indicated, such waters in privately owned lands belong to the owner of the soil. They are a part of it. In the Horne Case, as I understand, the waters were treated and regarded as percolating waters. In such case each landowner is entitled to have what percolating waters whether on the surface or below are in his lands; they are a part of his soil or ground. In taking what so belongs to him, he may not take what belongs to another. Where percolating waters are beneath the surface, it, let it be assumed, is difficult to determine the quantity to which each is entitled. Thus, in applying the doctrine of correlative rights, the measure thought most suitable is in accordance with the surface area of each landowner, bottomed on the maxim, "to so use your own as not to injure another's property"; that is, in taking what waters one claims to be his, he must not take what belongs to another or in diminution of his equal rights. Or, as put by respondent's counsel,
"neither one nor more than one can withdraw water in such quantities as will lower the general level to a point from which the general supply is not readily, easily, and economically available."
Though in the Horne Case the claimants were somewhat numerous, yet the surface area involved was not extensive. It was rather limited and restricted. The waters there being regarded as percolating waters, diffused waters, and the surface area confined and limited to a small area as it there was, let it be conceded that in such a situation, the doctrine of correlative rights could well be applied as it was in the Horne Case. And the more confined and restricted the surface area of those claiming and having equal rights to percolating waters in their lands underneath the surface, the more applicable *Page 132 
is the doctrine of correlative rights, allotting to each a quantity of water in accordance with his surface area of land.
But, as alleged in the complaint, we, as I think, have here a different situation, one where the doctrine of correlative rights is inapplicable. The doctrine is not applicable to all underground waters. That is apparent. It as I have stated is applicable only to percolating waters, diffused waters in lands underneath the surface. Here by the complaint the waters are not characterized as mere percolating waters, but as a great basin of subterranean waters underlying or existing substantially under a valley of cultivable lands for many miles, 10 square miles, in effect as described, a particular series of strata deposits over an extensive crustal depression, and, unless subsequently disturbed, dipping toward its center. To waters so collected and confined in the depression, moving forward in a body through lines of least resistance, or held in the depression as a body or basin of water, similar to a lake or body of water on the surface, the doctrine of correlative rights, measured on the basis of surface areas of owners of land, is, in my judgment, inapplicable and impracticable. I cannot regard all subterranean waters as percolating waters and then apply the doctrine of correlative rights to them.
To call all subterranean waters percolating waters, unless shown to flow between banks or in a natural defined channel, is a misnomer. The case here went off on a demurrer to the complaint. We must take it as we find it. So taking it, I regard the underground waters as therein characterized, not as percolating waters, but as a basin of water moving or held or confined in the depression, and thus public waters subject to appropriation. What, on the trial, the evidence in such respect may show is another matter. I am not now concerned with that, except to say that, if the case be established as alleged, the doctrine of appropriation and not of correlative rights should be applied. *Page 133